                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00328-JLK

MICHAEL ABBONDANZA,
TAVIN FOODS, INC.

       Plaintiffs,

v.

JASON WEISS,
WEISS LAW GROUP, PC,
BRETT HUFF,
RICHARD LESLIE,
HUFF AND LESLIE, LLP,
PETER LEINER,
GIOVANIA PALONI,

       Defendants.


                                 ANSWER AND JURY DEMAND


       Defendants Brett Huff, Richard Leslie, and Huff & Leslie, LLP (collectively "Huff &

Leslie"), through their attorneys, Franz Hardy and Stephanie Brizel of Gordon Rees Scully

Mansukhani, LLP, submit their Answer and Jury Demand to the Amended Complaint (Doc. 8-1).

                                       FIRST DEFENSE

       1.      Huff & Leslie denies the allegations contained in Paragraph No. 1 of the Amended

Complaint.

       2.      The allegations contained in Paragraph No. 2 of the Amended Complaint set forth

a legal conclusion to which no response is required. To any extent a response is necessary, Huff

& Leslie denies them.
       3.      The allegations contained in Paragraph No. 3 of the Amended Complaint set forth

a legal conclusion to which no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       4.      The allegations contained in Paragraph No. 4 of the Amended Complaint set forth

a legal conclusion to which no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       5.      The allegations contained in Paragraph No. 5 of the Amended Complaint set forth

a legal conclusion to which no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       6.      Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 6 of the Amended Complaint and,

therefore, denies them.

       7.      Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 7 of the Amended Complaint and,

therefore, denies them.

       8.      Huff & Leslie admits that Mr. Huff is an attorney licensed in Colorado. It also

admits that Mr. Huff has filed complaints pursuant to the Americans with Disabilities Act. It

further admits that Mr. Huff is a partner at Huff & Leslie. Huff & Leslie denies any and all

remaining allegations contained in Paragraph No. 8 of the Amended Complaint.

       9.      Huff & Leslie admits that Mr. Leslie is an attorney licensed in Colorado. It also

admits that Mr. Leslie has filed complaints pursuant to the Americans with Disabilities Act. It




                                           [2]                                            Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
further admits that Mr. Leslie is a partner at Huff & Leslie. Huff & Leslie denies any and all

remaining allegations contained in Paragraph No. 9 of the Amended Complaint.

       10.     Huff & Leslie admits that it is a Colorado limited liability partnership and has an

office location at 2480 Gray Street, Edgewood, Colorado. Huff & Leslie also admits that it has

previously filed approximately 29 complaints involving allegations of violation of the Americans

with Disabilities Act. Huff & Leslie further admits that it acted as local counsel in some of these

complaints, which also involved Defendants Jason Weiss and Weiss Law Group P.A.

       11.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 11 of the Amended Complaint and,

therefore, denies them.

       12.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 12 of the Amended Complaint and,

therefore, denies them.

       13.     Huff & Leslie denies the allegations contained in Paragraph No. 13 of the Amended

Complaint.

       14.     Huff & Leslie denies the allegations contained in Paragraph No. 14 of the Amended

Complaint.

       15.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 15 of the Amended Complaint and,

therefore, denies them.

       16.     Huff & Leslie denies the allegations contained in Paragraph No. 16 of the Amended

Complaint.




                                            [3]                                            Answer and Jury Demand
                                                                                Civil Action No. 1:19-cv-00328-JLK
       17.     Huff & Leslie denies the allegations contained in Paragraph No. 17 of the Amended

Complaint.

       18.     Huff & Leslie denies the allegations contained in Paragraph No. 18 of the Amended

Complaint.

       19.     The documents referenced in Paragraph No. 19 of the Amended Complaint speak

for themselves and, therefore, no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       20.     The documents referenced in Paragraph No. 20 of the Amended Complaint speak

for themselves and, therefore, no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       21.     The document referenced in Paragraph No. 21 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       22.     The document referenced in Paragraph No. 22 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       23.     Huff & Leslie denies the allegations contained in Paragraph No. 23 of the Amended

Complaint.

       24.     Huff & Leslie denies the allegations contained in Paragraph No. 24 of the Amended

Complaint.




                                            [4]                                            Answer and Jury Demand
                                                                                Civil Action No. 1:19-cv-00328-JLK
       25.     The documents referenced in Paragraph No. 25 of the Amended Complaint speak

for themselves and, therefore, no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       26.     The documents referenced in Paragraph No. 26 of the Amended Complaint speak

for themselves and, therefore, no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       27.     The documents referenced in Paragraph No. 27 of the Amended Complaint speak

for themselves and, therefore, no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       28.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 28 of the Amended Complaint and,

therefore, denies them.

       29.     The document referenced in Paragraph No. 29 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       30.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 30 of the Amended Complaint and,

therefore, denies them.

       31.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 31 of the Amended Complaint and,

therefore, denies them.




                                            [5]                                            Answer and Jury Demand
                                                                                Civil Action No. 1:19-cv-00328-JLK
       32.     The document referenced in Paragraph No. 32 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       33.     The document referenced in Paragraph No. 33 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       34.     The court docket referenced in Paragraph No. 33 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them. [re docket for 1:16-cv-432]

       35.     The document referenced in Paragraph No. 35 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       36.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 36 of the Amended Complaint and,

therefore, denies them.

       37.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 37 of the Amended Complaint and,

therefore, denies them.

       38.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 38 of the Amended Complaint and,

therefore, denies them.




                                           [6]                                            Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       39.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 39 of the Amended Complaint and,

therefore, denies them.

       40.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 40 of the Amended Complaint and,

therefore, denies them.

       41.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 41 of the Amended Complaint and,

therefore, denies them.

       42.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 42 of the Amended Complaint and,

therefore, denies them.

       43.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 43 of the Amended Complaint and,

therefore, denies them.

       44.     Huff & Leslie denies the allegations contained in Paragraph No. 44 of the Amended

Complaint.

       45.     The documents referenced in Paragraph No. 45 of the Amended Complaint speak

for themselves and, therefore, no response is required. Huff & Leslie denies the remaining

allegations contained in Paragraph No. 45 of the Amended Complaint.




                                           [7]                                            Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       46.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 46 of the Amended Complaint and,

therefore, denies them.

       47.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 47 of the Amended Complaint and,

therefore, denies them.

       48.     Huff & Leslie denies the allegations contained in Paragraph No. 48 of the Amended

Complaint.

       49.     Huff & Leslie denies the allegations contained in Paragraph No. 49 of the Amended

Complaint.

       50.     Huff & Leslie denies the allegations contained in Paragraph No. 50 of the Amended

Complaint.

       51.     Huff & Leslie denies the allegations contained in Paragraph No. 51 of the Amended

Complaint.

       52.     Huff & Leslie denies the allegations contained in Paragraph No. 52 of the Amended

Complaint.

       53.     Huff & Leslie denies the allegations contained in Paragraph No. 53 of the Amended

Complaint.

       54.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 54 of the Amended Complaint and,

therefore, denies them.




                                           [8]                                            Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       55.     Huff & Leslie denies the allegations contained in Paragraph No. 55 of the Amended

Complaint.

       56.     Huff & Leslie denies the allegations contained in Paragraph No. 56 of the Amended

Complaint.

       57.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 57 of the Amended Complaint and,

therefore, denies them.

       58.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 58 of the Amended Complaint and,

therefore, denies them.

       59.     Huff & Leslie denies the allegations contained in Paragraph No. 59 of the Amended

Complaint.

       60.     Huff & Leslie denies the allegations contained in Paragraph No. 60 of the Amended

Complaint.

       61.     Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-60 as

though fully set forth herein.

       62.     Huff & Leslie denies the allegations contained in Paragraph No. 62 of the Amended

Complaint.

       63.     Huff & Leslie denies the allegations contained in Paragraph No. 63 of the Amended

Complaint.

       64.     Huff & Leslie denies the allegations contained in Paragraph No. 64 of the Amended

Complaint.




                                           [9]                                            Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
      65.    Huff & Leslie denies the allegations contained in Paragraph No. 65 of the Amended

Complaint.

      66.    Huff & Leslie denies the allegations contained in Paragraph No. 66 of the Amended

Complaint.

      67.    Huff & Leslie denies the allegations contained in Paragraph No. 67 of the Amended

Complaint.

      68.    Huff & Leslie denies the allegations contained in Paragraph No. 68 of the Amended

Complaint.

      69.    Huff & Leslie denies the allegations contained in Paragraph No. 69 of the Amended

Complaint.

      70.    Huff & Leslie denies the allegations contained in Paragraph No. 70 of the Amended

Complaint.

      71.    Huff & Leslie denies the allegations contained in Paragraph No. 71 of the Amended

Complaint.

      72.    Huff & Leslie denies the allegations contained in Paragraph No. 72 of the Amended

Complaint.

      73.    Huff & Leslie denies the allegations contained in Paragraph No. 73 of the Amended

Complaint.

      74.    Huff & Leslie denies the allegations contained in Paragraph No. 74 of the Amended

Complaint.




                                        [10]                                          Answer and Jury Demand
                                                                           Civil Action No. 1:19-cv-00328-JLK
       75.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 75 of the Amended Complaint and,

therefore, denies them.

       76.     The document referenced in Paragraph No. 76 of the Amended Complaint speaks

for itself and, therefore, no response is required. To any extent a response is necessary, Huff &

Leslie denies them.

       77.     Huff & Leslie denies the allegations contained in Paragraph No. 77 of the Amended

Complaint.

       78.     Huff & Leslie denies the allegations contained in Paragraph No. 78 of the Amended

Complaint.

       79.     Huff & Leslie denies the allegations contained in Paragraph No. 79 of the Amended

Complaint.

       80.     Huff & Leslie denies the allegations contained in Paragraph No. 80 of the Amended

Complaint.

       81.     Huff & Leslie denies the allegations contained in Paragraph No. 81 of the Amended

Complaint.

       82.     Huff & Leslie denies the allegations contained in Paragraph No. 82 of the Amended

Complaint.

       83.     The court docket reference in Paragraph No. 83 of the Amended Complaint speaks

for itself and, therefore, no response is required. Huff & Leslie denies the remaining allegations

contained in Paragraph No. 83 of the Amended Complaint.




                                           [11]                                           Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       84.     Huff & Leslie denies the allegations contained in Paragraph No. 84 of the Amended

Complaint.

       85.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 85 of the Amended Complaint and,

therefore, denies them.

       86.     Huff & Leslie denies the allegations contained in Paragraph No. 86 of the Amended

Complaint.

       87.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 88 of the Amended Complaint and,

therefore, denies them.

       88.     Huff & Leslie denies the allegations contained in Paragraph No. 88 of the Amended

Complaint.

       89.     Huff & Leslie denies the allegations contained in Paragraph No. 89 of the Amended

Complaint.

       90.     Huff & Leslie denies the allegations contained in Paragraph No. 90 of the Amended

Complaint.

       91.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 91 of the Amended Complaint and,

therefore, denies them.

       92.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 92 of the Amended Complaint and,

therefore, denies them.




                                           [12]                                           Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       93.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 93 of the Amended Complaint and,

therefore, denies them.

       94.     Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 94 of the Amended Complaint and,

therefore, denies them.

       95.     Huff & Leslie denies the allegations contained in Paragraph No. 95 of the Amended

Complaint.

       96.     Huff & Leslie denies the allegations contained in Paragraph No. 96 of the Amended

Complaint.

       97.     Huff & Leslie denies the allegations contained in Paragraph No. 97 of the Amended

Complaint.

       98.     Huff & Leslie denies the allegations contained in Paragraph No. 98 of the Amended

Complaint.

       99.     Huff & Leslie denies the allegations contained in Paragraph No. 99 of the Amended

Complaint.

       100.    Huff & Leslie denies the allegations contained in Paragraph No. 100 of the

Amended Complaint.

       101.    Huff & Leslie denies the allegations contained in Paragraph No. 101 of the

Amended Complaint.

       102.    Huff & Leslie denies the allegations contained in Paragraph No. 102 of the

Amended Complaint.




                                           [13]                                           Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       103.    Huff & Leslie denies the allegations contained in Paragraph No. 103 of the

Amended Complaint.

       104.    Huff & Leslie denies the allegations contained in Paragraph No. 104 of the

Amended Complaint.

       105.    Huff & Leslie denies the allegations contained in Paragraph No. 105 of the

Amended Complaint.

       106.    Huff & Leslie denies the allegations contained in Paragraph No. 106 of the

Amended Complaint.

       107.    Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-106 as

though fully set forth herein.

       108.    Huff & Leslie denies the allegations contained in Paragraph No. 108 of the

Amended Complaint.

       109.    Huff & Leslie denies the allegations contained in Paragraph No. 109 of the

Amended Complaint.

       110.    Huff & Leslie denies the allegations contained in Paragraph No. 110 of the

Amended Complaint.

       111.    Huff & Leslie denies the allegations contained in Paragraph No. 111 of the

Amended Complaint.

       112.    Huff & Leslie denies the allegations contained in Paragraph No. 112 of the

Amended Complaint.

       113.    Huff & Leslie denies the allegations contained in Paragraph No. 113 of the

Amended Complaint.




                                         [14]                                          Answer and Jury Demand
                                                                            Civil Action No. 1:19-cv-00328-JLK
      114.   Huff & Leslie denies the allegations contained in Paragraph No. 114 of the

Amended Complaint.

      115.   Huff & Leslie denies the allegations contained in Paragraph No. 115 of the

Amended Complaint.

      116.   Huff & Leslie denies the allegations contained in Paragraph No. 116 of the

Amended Complaint.

      117.   Huff & Leslie denies the allegations contained in Paragraph No. 117 of the

Amended Complaint.

      118.   Huff & Leslie denies the allegations contained in Paragraph No. 118 of the

Amended Complaint.

      119.   Huff & Leslie denies the allegations contained in Paragraph No. 119 of the

Amended Complaint.

      120.   Huff & Leslie denies the allegations contained in Paragraph No. 120 of the

Amended Complaint.

      121.   Huff & Leslie denies the allegations contained in Paragraph No. 121 of the

Amended Complaint.

      122.   Huff & Leslie denies the allegations contained in Paragraph No. 122 of the

Amended Complaint.

      123.   Huff & Leslie denies the allegations contained in Paragraph No. 123 of the

Amended Complaint.

      124.   Huff & Leslie denies the allegations contained in Paragraph No. 124 of the

Amended Complaint.




                                      [15]                                       Answer and Jury Demand
                                                                      Civil Action No. 1:19-cv-00328-JLK
       125.    Huff & Leslie denies the allegations contained in Paragraph No. 125 of the

Amended Complaint.

       126.    Huff & Leslie denies the allegations contained in Paragraph No. 126 of the

Amended Complaint.

       127.    Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-126 as

though fully set forth herein.

       128.    Huff & Leslie denies the allegations contained in Paragraph No. 128 of the

Amended Complaint.

       129.    Huff & Leslie denies the allegations contained in Paragraph No. 129 of the

Amended Complaint.

       130.    Huff & Leslie denies the allegations contained in Paragraph No. 130 of the

Amended Complaint.

       131.    Huff & Leslie denies the allegations contained in Paragraph No. 131 of the

Amended Complaint.

       132.    Huff & Leslie denies the allegations contained in Paragraph No. 132 of the

Amended Complaint.

       133.    Huff & Leslie is without knowledge or sufficient information to form a belief as to

the accuracy of the allegations contained in Paragraph No. 133 of the Amended Complaint and,

therefore, denies them.

       134.    Huff & Leslie denies the allegations contained in Paragraph No. 134 of the

Amended Complaint.




                                           [16]                                           Answer and Jury Demand
                                                                               Civil Action No. 1:19-cv-00328-JLK
       135.    Huff & Leslie denies the allegations contained in Paragraph No. 135 of the

Amended Complaint.

       136.    Huff & Leslie denies the allegations contained in Paragraph No. 136 of the

Amended Complaint.

       137.    Huff & Leslie denies the allegations contained in Paragraph No. 137 of the

Amended Complaint.

       138.    Huff & Leslie denies the allegations contained in Paragraph No. 138 of the

Amended Complaint.

       139.    Huff & Leslie denies the allegations contained in Paragraph No. 139 of the

Amended Complaint.

       140.    Huff & Leslie denies the allegations contained in Paragraph No. 140 of the

Amended Complaint.

       141.    Huff & Leslie denies the allegations contained in Paragraph No. 141 of the

Amended Complaint.

       142.    Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-141 as

though fully set forth herein.

       143.    Huff & Leslie denies the allegations contained in Paragraph No. 143 of the

Amended Complaint.

       144.    Huff & Leslie denies the allegations contained in Paragraph No. 144 of the

Amended Complaint.

       145.    Huff & Leslie denies the allegations contained in Paragraph No. 145 of the

Amended Complaint.




                                         [17]                                          Answer and Jury Demand
                                                                            Civil Action No. 1:19-cv-00328-JLK
       146.    Huff & Leslie denies the allegations contained in Paragraph No. 146 of the

Amended Complaint.

       147.    Huff & Leslie denies the allegations contained in Paragraph No. 147 of the

Amended Complaint.

       148.    Huff & Leslie denies the allegations contained in Paragraph No. 148 of the

Amended Complaint.

       149.    The documents referenced in Paragraph No. 149 of the Amended Complaint speak

for themselves and, therefore, no response is required. To any extent a response is necessary, Huff

& Leslie denies them.

       150.    Huff & Leslie denies the allegations contained in Paragraph No. 150 of the

Amended Complaint.

       151.    Huff & Leslie denies the allegations contained in Paragraph No. 151 of the

Amended Complaint.

       152.    Huff & Leslie denies the allegations contained in Paragraph No. 152 of the

Amended Complaint.

       153.    Huff & Leslie denies the allegations contained in Paragraph No. 153 of the

Amended Complaint.

       154.    Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-153 as

though fully set forth herein.

       155.    Huff & Leslie denies the allegations contained in Paragraph No. 155 of the

Amended Complaint.




                                           [18]                                            Answer and Jury Demand
                                                                                Civil Action No. 1:19-cv-00328-JLK
       156.    Huff & Leslie denies the allegations contained in Paragraph No. 156 of the

Amended Complaint.

       157.    Huff & Leslie denies the allegations contained in Paragraph No. 157 of the

Amended Complaint.

       158.    Huff & Leslie denies the allegations contained in Paragraph No. 158 of the

Amended Complaint.

       159.    Huff & Leslie denies the allegations contained in Paragraph No. 159 of the

Amended Complaint.

       160.    Huff & Leslie denies the allegations contained in Paragraph No. 160 of the

Amended Complaint.

       161.    Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-160 as

though fully set forth herein.

       162.    Huff & Leslie denies the allegations contained in Paragraph No. 162 of the

Amended Complaint.

       163.    Huff & Leslie denies the allegations contained in Paragraph No. 163 of the

Amended Complaint.

       164.    Huff & Leslie denies the allegations contained in Paragraph No. 164 of the

Amended Complaint.

       165.    Huff & Leslie denies the allegations contained in Paragraph No. 165 of the

Amended Complaint.

       166.    Huff & Leslie denies the allegations contained in Paragraph No. 166 of the

Amended Complaint.




                                         [19]                                          Answer and Jury Demand
                                                                            Civil Action No. 1:19-cv-00328-JLK
       167.    Huff & Leslie denies the allegations contained in Paragraph No. 167 of the

Amended Complaint.

       168.    Huff & Leslie denies the allegations contained in Paragraph No. 168 of the

Amended Complaint.

       169.    Huff & Leslie denies the allegations contained in Paragraph No. 169 of the

Amended Complaint.

       170.    Huff & Leslie incorporate by reference its responses to Paragraph Nos. 1-169 as

though fully set forth herein.

       171.    Huff & Leslie denies the allegations contained in Paragraph No. 171 of the

Amended Complaint.

       172.    Huff & Leslie denies the allegations contained in Paragraph No. 172 of the

Amended Complaint.

       173.    Huff & Leslie denies the allegations contained in Paragraph No. 173 of the

Amended Complaint.

       174.    Huff & Leslie denies the allegations contained in Paragraph No. 174 of the

Amended Complaint.

       175.    Huff & Leslie denies the allegations contained in Paragraph No. 175 of the

Amended Complaint.

       176.    Huff & Leslie denies the allegations contained in Paragraph No. 176 of the

Amended Complaint.

       177.    Huff & Leslie denies the allegations contained in Paragraph No. 177 of the

Amended Complaint.




                                         [20]                                          Answer and Jury Demand
                                                                            Civil Action No. 1:19-cv-00328-JLK
         178.   Huff & Leslie denies the allegations contained in Paragraph No. 178 of the

Amended Complaint.

         179.   Huff & Leslie denies the allegations contained in Paragraph No. 179 of the

Amended Complaint.

         180.   Huff & Leslie denies the allegations contained in Paragraph No. 180 of the

Amended Complaint.

         181.   Huff & Leslie denies any and all allegations, statements, requests for relief, or other

provisions contained in the Amended Complaint not expressly admitted herein.

                                         SECOND DEFENSE

         182.   Plaintiffs have failed to state a claim upon which relief can be granted.

                                          THIRD DEFENSE

         183.   Plaintiffs' claims are barred by the applicable statute of limitations.

                                         FOURTH DEFENSE

         184.   Plaintiffs' claims are barred by the doctrines of waiver, estoppel, and/or unclean

hands.

                                          FIFTH DEFENSE

         185.   Plaintiff's claims are barred or reduced by their failure to mitigate damages.

                                          SIXTH DEFENSE

         186.   Plaintiff's claims are barred or reduced by their comparative fault.

                                        SEVENTH DEFENSE

         187.   Plaintiff's injuries and damages, if any, were the result of one or more third parties

over whom Huff & Leslie had no agency or control and for whose actions it cannot be held liable.



                                             [21]                                             Answer and Jury Demand
                                                                                   Civil Action No. 1:19-cv-00328-JLK
                                          EIGHTH DEFENSE

          188.   Plaintiffs' claims are barred or limited based upon a lack of standing and/or real

party-in-interest.

                                           NINTH DEFENSE

          189.   Plaintiffs' claims are barred by the doctrines of res judicata, collateral estoppel,

and/or judicial estoppel.

                                           TENTH DEFENSE

          190.   Plaintiffs' claims are barred by the litigation privilege, doctrine of immunity, and/or

the Noerr-Pennington doctrine.

                                        ELEVENTH DEFENSE

          191.   Plaintiffs' claim for damages are limited by the provisions in C.R.S. § 13-21-102

and 102.5.

                                         TWELFTH DEFENSE

          192.   Plaintiffs' claims are barred as they have released the claims asserted herein.

                                       THIRTEENTH DEFENSE

          193.   Plaintiffs' claims are barred or limited by one or more supervening or intervening

causes.

          WHEREFORE, having answered the Complaint and Jury Demand, Defendants Brett Huff,

Richard Leslie, and Huff & Leslie, LLP request that all claims against them be dismissed with

prejudice and that judgment enter in their favor for costs, expert witness fees, attorneys’ fees, and

any other relief this Court deems appropriate.

                            DEFENDANTS DEMAND TRIAL TO A JURY


                                              [22]                                             Answer and Jury Demand
                                                                                    Civil Action No. 1:19-cv-00328-JLK
DATED this the 6th day of November, 2019

                                           Respectfully submitted,

                                           /s/ Franz Hardy
                                           Franz Hardy, Esq.
                                           Stephanie S. Brizel, Esq.
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                           555 Seventeenth Street, Suite 3400
                                           Denver, Colorado 80202
                                           Telephone: (303) 534-5160
                                           fhardy@grsm.com
                                           sbrizel@grsm.com
                                           Attorneys for Defendants Brett Huff,
                                           Richard Leslie, and Huff and Leslie, LLP




                                [23]                                            Answer and Jury Demand
                                                                     Civil Action No. 1:19-cv-00328-JLK
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the above and foregoing was
electronically filed with the Clerk of the United States District Court using the CM/ECF system
which will send notification to all counsel of record on this the 6th day of November, 2019.

Courtenay Patterson, Esq.
LAW OFFICES OF COURTENAY PATTERSON
1716 N. Main Street, Suite A #331
Longmont, Colorado 80501
courtenay.patterson@gmail.com

Michael L. Hutchinson, Esq.
TREECE ALFREY MUSAT P.C.
633 17th Street, Suite 2200
Denver, Colorado 80202
hutch@tamlegal.com

Joel B. Rothman, Esq.
SRIPLAW
21301 Powerline Road, Suite 100
Boca Raton, Florida 33433
joel.rothman@sriplaw.com
                                                   /s/ Franz Hardy
                                                   Franz Hardy, Esq.
                                                   Stephanie S. Brizel, Esq.
                                                   GORDON REES SCULLY MANSUKHANI, LLP
                                                   555 Seventeenth Street, Suite 3400
                                                   Denver, Colorado 80202
                                                   Telephone: (303) 534-5160
                                                   fhardy@grsm.com
                                                   sbrizel@grsm.com
                                                   Attorneys for Defendants Brett Huff,
                                                   Richard Leslie, and Huff and Leslie, LLP




                                         [24]                                          Answer and Jury Demand
                                                                            Civil Action No. 1:19-cv-00328-JLK
